Title: From George Washington to Thomas Thomson, 24 August 1788
From: Washington, George
To: Thomson, Thomas



Sir,
Mount Vernon August 24th 1788

In answer to your favor of the 12th instant, I can assure you, if it shall be found that Doctr Spence and family are in the unhappy situation you suppose, and I can be instrumental by writing to Mr Jefferson or to any of my friends in France in obtaining their release, I should do it with chearfulness and

pleasure—An application to the Court of that Nation from a private character would be improper—such, if made, ought to go from the Severeighty of these States.
But, Sir, let not Mr Thomsons hopes on this occasion be too sanguine—There are reasons to distrust the narrative of James Joshua Reynolds—to denominate him an Imposter (as you will perceive by the enclosed transcript from the Pensyla Packet and daly advertiser) and other informations which your Son will probably communicate to you—and that the accounts given by this Reynolds are for time-Serving purposes. To these in my opinion, may be added, as strength[en]ing the evidence of Doctor Spences own letter dated within a few days Sail off Sandy hook where it is believed no Cruiser from the Piratical States ever yet appeared none having ever yet been seen, or heard to be, in these Seas. If therefore it was his fate to fall into the hands of these pests to mankind it must have been by Re-capture which is not very probable from the accts that are delivered.
The most eligable previous steps in this business, in my Judgment, will be, to write first to Mr Barclay, who has not been long returned from the court of Morocco in a public character and particularly from Algiers, and who must have obtained the best information of all American Prisoners, at least of the capture of the Vessels in which they were; to know if any such information ever came before him—and at the same time to enquire more particular of some Gentlemen in Philadelphia with respect to this Reynolds the circumstances related by him of the Vessel called the rising Sun—of Israil Jacobs &c.: These I will do—the answers may throw light upon the subject and direct what further Measures may be necessary to persue when I receive them, the Result shall be communicated to you—by Sir—yr &c.

Go. Washington

